AURTIN.   %-EXAS       78711




                                   September     14, 1973



Honorable   Robert W.           Post                   Opinion   No.   H-102
County Attorney
Dewitt County                                          Re:       Applicability  of Art.
P. 0. Box 110                                                    459013 and 6701d,
Cuero,   Texas 77954                                             V. T. C. S., to private
                                                                 ambulances
Dear   Mr.       Post:

          You have requested our opinion concerning    the regulation of
private     ambulances  under the provisions of Articles   4590b and 6701d,
V. T. C. S.

          Your    first   two questions   are as follows:

                         1. “Is the operator       of a private ambulance
                  which answers calls from         the police dispatcher to
                  pick up victims of wrecks        or other emergencies
                  required to have a permit        from the State Board of
                  Health under Art. 4590b?”

                           2.“Is the operator of a private ambulance
                  which does not answer calls from the police dis-
                  patcher to pick up victims of wrecks,    etc., but
                  which does transfer private patients from home
                  to hospital and from one hospital to another,   required
                  to have a permit from the State Board of Health under
                  Art. 4590b? ”

      Article 4590b, Vernon’s   Texas Civil Statutes,   provides in part that
no person shall operate ” . . . any emergency     ambulance,   public or pri-
vate, or any other vehicle commonly    used for the transportation   or convey-
ance of the sick or injured, without first securing a permit thcrefor from
the State Board of Health . . . . ”




                                            p.   467
The Honorable   Robert   W.   Post,   page 2 (H-102)




       This statute is applicable to “any emergency   ambulance,  public or
private, ” and thus your first questionmust   be answered in the affirmative.

       The statute also applies to “any other vehicle commonly        used for
the transportation   or conveyance   of the sick or injured, ” which we believe
covers the circumstances     described in your second question.       We also
believe that the Legislature   intended for the phrase “public or private”
to apply to such other vehicles.     The statute as passed declared an emer-
gency “for the benefit of public safety, ” Acts,    48th Legislature,   1943,
p. 633. ch. 360, and we see no distinction between public and private
ambulances    in serving this purpose.    Accordingly,   we answer your second
question in the affirmative.

      Your   next two questions   are as follows:

                    3. “Is the operator of a private ambulance
             operated under permit from the State Board of
             Health in violation of Art. 6701d if the ambulance
             does not have the siren and flashing red lights
             required by’that Article? ”


                     4.   “Is the operator of a private ambulance
             operated (either legally or illegally,    depending on
             the answer [to] the first two questions above) with-
             out a permit from the State Board of Health in vio-
             lation of Art. 6701d if the ambulance does not have
             the siren and flashing red lights required by that
             Article?   ”

       Article 6701d. 5 2(d), defines “authorized emergency   vehicle” to
ihclude ” . . . public and private ambulances    for which permits have
been issued by the State Board of Health. . . .‘I

       Article 6701d, 5 124(a), requires every “authorized  emergency
vehicle” to be equipped with siren, whistle,   or bell; and S 124(b) requires
it to be equipped with signal lamps displaying both to front and to rear
two alternately  flashing red lights, etc.




                                      p. 468
    The Honorable      Robert   W.   Post,   page 3 (H-102)




           A private ambulance operating under a permit from the State Board
    of Health is plainly an “authorized   emergency   vehicle” under -4rticLe 670ld
    $ 2(d) and is thus subject to the requirements   of each section of Article
    670ld applicable to authorized emergency     vehicles.   Accordingly  your third
    question requires an affirmative    answer.

            The operation of a private ambulance without a permit is in violation
    of Article 4590b and subjects the operator to the penalties set forth in 5 5
    of that act.   We believe that the Legislature     intended the provisions   of
    Article   6701d to apply to all vehicles that are subject to the provisions     of
    Article 459013, whether in compliance       with that statute or not, and certainly
    the Legislature    did not intend to exempt owners and operators       of ambulances
    on the basis of non-compliance      with Article 4590b.     This would ascribe to
    the Legislature    an unreasonable   intent, in violation of basic rules of statu-
    tory construction.      53 Tex. Jur. 2d,         Statutes,      5 126.

          Accordingly,      your fourth question            is answered      in the affirmative.

                                             SUMMARY

                           Both Articles 4590b and 670ld, V. T. C. S., are
                    applicable to private ambulances  and require that
                    they be licensed by the State Board of Health and
                    carry the required equipment.

                                                             Very     truly yours,




     A I&~~OVED:



(   &,$R\srY   F/   YORK,   F/i-s;   Assist&t




     Opinion’ Committee




                                                p.    469